Citation Nr: 1409249	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, specifically, for degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae (PFB).


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had verified active service from September 1980 to May 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to service connection for low back disability, but granted service connection for PFB and assigned an initial 10 percent rating for this condition retroactively effective from September 16, 2009.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2013, in support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript is in the electronic ("virtual") portion of his claims file.  A portion of his other records also are in this electronic portion of the file.  So all future consideration of his case should take into consideration the existence of this electronic record.

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

During his March 2013 hearing, the Veteran identified additional VA and private treatment records that he indicated were pertinent to his claims.  Therefore, these records must be obtained and considered.


In addition, the Veteran has current diagnoses for his low back condition, and there is evidence of low back injuries in service.  He underwent VA examinations for his low back disability in August and September 2009.  The same examiner conducted both examinations, and he ultimately concluded that the current degenerative disc and joint disease of the Veteran's lumbar spine was not related to myofascial strain that occurred during service.  However, in VA treatment records dated in May 2009, the Veteran's treating physician explained that the Veteran's symptoms were not compatible with a herniated disc at L4-5.  Rather, his pain was caused by myofascial syndrome affecting his lower back muscles.  Notably, there is no opinion from this physician or any other competent medical authority addressing whether the myofascial syndrome dates back to the Veteran's service.  Therefore, supplemental comment concerning this is needed.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA treatment records for the period from June 2010 through the present from the VA Medical Centers (VAMCs) in Biloxi, MS, Mobile, AL, and Houston, TX, and associate them with the claims file so they may be considered.

2.  Also obtain the Veteran's treatment records from the Keesler Air Force Base in Biloxi, MS.

3.  As well, notify the Veteran that he may submit evidence from the Neurological Center of Ocean Springs, MS, in support of his claim or that he may submit sufficient information and authorizations to VA to have VA attempt to obtain those records on his behalf.


4.  Upon receipt of all additional records, forward the claims file to the VA compensation examiner who performed the August and September 2009 VA spine examinations.  The examiner must review the claims file and, in particular, address the May 2009 VA treatment record that at least partly attributes the Veteran's low back symptoms to myofascial syndrome rather than a herniated disc at L4-5.  Specifically, the examiner must discuss whether such a diagnosis is appropriate, and if so, provide medical comment regarding the likelihood (very likely, as likely as not, or unlikely) that current myofascial syndrome is the result of documented low back conditions the Veteran had during his military service.

In formulating this opinion, the VA examiner should note that the term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his conclusions.

If the August/September 2009 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions.  If the examiner, whoever designated, determines that an additional examination is needed, then one must be arranged to provide this necessary addendum opinion.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


